Hurt, Judge.
This is a conviction for burglary. It appears from the record that two parties occupied and controlled the house alleged to have been burglarized,— J. W. Wilson and the prosecutor, S. J. Brandon. The charge is that appellant entered the house with intent to steal the property of Brandon; the entry was alleged to have been in the day-time. The wife of appellant was employed to do the washing of Brandon, and the defendant was in the habit of getting the clothes and taking them out to be washed, and of returning them when washed.
The evidence is very unsatisfactory as to whether the appellant entered the house with intent to commit the theft, or whether he entered lawfully and conceived the intention to steal the shoes after entering the house. Now, to constitute burglary in this case, the party must enter the house with intent to commit theft. This intent must accompany — prompt — the entering. We are treating of this case, not all cases of burglary. But, in all cases of burglary, the intent to commit the felony must accompany the entry.
*656[Opinion delivered March 17, 1886.]
This being the law, and the evidence bearing on this point being so vague, the counsel for defendant requested a charge “ that if the jury believe from the evidence that the defendant formed the intent to steal the shoes for the first time after entering the house or room of said Brandon and Wilson (if you believe he so entered and stole said shoes), then you will find the defendant not guilty.” This charge, we think, was demanded by the circumstances of this case. Nor is its substance given in the general charge.
The judgment is reversed and the cause remanded.

Reversed and remañd&d.